Exhibit 10.1

FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “First
Amendment”), is entered into as of June 29, 2012, by and between MPG Office
Trust, Inc., a Maryland corporation, MPG Office, L.P., a Maryland limited
partnership (collectively, the “Company”), and David L. Weinstein (the
“Executive”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Employment Agreement (as defined
below).


WHEREAS, the Company and the Executive have entered into that certain Amended
and Restated Employment Agreement, effective as of December 15, 2011 (the
“Employment Agreement”);


WHEREAS, pursuant to Section 13(l) of the Employment Agreement, the Employment
Agreement may be modified by a written agreement executed by the Company and the
Executive; and


WHEREAS, the Company and the Executive mutually desire to amend the Employment
Agreement as set forth in this First Amendment.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and the Executive hereby amend the Employment
Agreement as follows, effective as of the date first above written:


1.    Section 4(a)(iii) of the Employment Agreement is hereby amended and
restated in its entirety as follows:


“(iii) The Executive shall be paid, in a single lump sum payment on the date of
the effectiveness of the Release, a pro rata portion of the Annual Bonus for the
partial fiscal year in which the Date of Termination occurs in an amount equal
to (x) the product of (A) the Annual Bonus calculated as of the Date of
Termination based on the extent to which the financial performance targets
applicable to such Annual Bonus (pro rated based on the number of days in such
fiscal year through the Date of Termination and as if the entire Annual Bonus
was based solely on such financial performance targets for such fiscal year) are
actually achieved as of the Date of Termination, and (B) a fraction, the
numerator of which shall be the number of days elapsed through the Date of
Termination in the fiscal year in which the Date of Termination occurs and the
denominator of which shall be 365, minus (y) any semi-annual or quarterly cash
bonus payments for the fiscal year in which the Date of Termination occurs that
have been paid to the Executive prior to the Date of Termination (a “Pro-Rated
Annual Bonus”).”


2.    The first sentence of Section 5 of the Employment Agreement is hereby
amended and restated in its entirety as follows:





--------------------------------------------------------------------------------



“Subject to Section 4(d) above, if a Change in Control (as defined herein)
occurs during the Employment Period and the Executive incurs a Separation from
Service by reason of a termination by the Company without Cause or by the
Executive for Good Reason, in each case within two (2) years after the effective
date of the Change in Control, then the Executive shall be entitled to the
payments and benefits provided in Section 4(a) hereof, subject to the terms and
conditions thereof (including, without limitation, the requirement that a
condition to the Executive’s right to receive the amounts provided for in
Sections 4(a)(ii), 4(a)(iii) and 4(a)(v) is that the Executive execute, deliver
and not revoke the Release), except that for purposes of this Section 5, in lieu
of the Pro-Rated Annual Bonus described in Section 4(a)(iii), the Executive
shall be paid, in a single lump sum payment on the effective date of the
Release, an amount equal to (x) the product of (A) the Executive’s Maximum
Annual Bonus, and (B) a fraction, the numerator of which shall be the number of
days elapsed through the Date of Termination in the fiscal year in which the
Date of Termination occurs and the denominator of which shall be 365, minus (y)
any semi-annual or quarterly cash bonus payments for the fiscal year in which
the Date of Termination occurs that have been paid to the Executive prior to the
Date of Termination.”


3.    This First Amendment shall be and is hereby incorporated in and forms a
part of the Employment Agreement.


4.    All other terms and provisions of the Employment Agreement shall remain
unchanged except as specifically modified herein.




[Signature Page Follows]



2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this First Amendment has been executed and delivered by the
parties hereto.
 
MPG OFFICE TRUST, INC.,
 
a Maryland corporation
 
 
 
 
 
 
 
 
 
By:
/s/ JONATHAN L. ABRAMS
 
 
Name:
Title:
Jonathan L. Abrams
Executive Vice President,
General Counsel and Secretary
 
 
 
 

 
MPG OFFICE, L.P.,
 
a Maryland limited partnership
 
 
 
 
 
By:
Its:
MPG Office Trust, Inc.
General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ JONATHAN L. ABRAMS
 
 
Name:
Title:
Jonathan L. Abrams
Executive Vice President,
General Counsel and Secretary







Accepted and Agreed,
this 29th day of June 2012.
By: /s/ DAVID L. WEINSTEIN                 
David L. Weinstein



S-1